Title: From James Madison to Robert R. Livingston, 5 May 1803
From: Madison, James
To: Livingston, Robert R.


Sir
Department of State May 5. 1803
Inclosed herewith is a Blank Commission for the Consulate at Antwerp, vacated by the translation of Mr. Barnett to Havre de Grace. The President wishes the Blank to be filled with the name of Daniel Strobel if that gentleman chuses to accept the appointment; and in case of his declining it, with the name of Jacob Ridgway. The latter is established at Antwerp, and so I believe is the former. With sentiments of the greatest respect and consideration, I remain Dr. Sir Yr. Obedt. Servt
James Madison
  

   
   RC and enclosure (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC marked “duplicate.” Enclosure is a blank commission for the commercial agency at Antwerp, dated 4 May 1803 and signed by JM and Jefferson.



   
   In 1816 Daniel Strobel of South Carolina was described as having lived for ten years in Bordeaux. He may have been connected with the merchant house of Stroebel and Martini. JM named him consul at Nantes in 1815, and he succeeded William Lee at Bordeaux in 1816 (Mann, A Yankee Jeffersonian, p. 178; McMaster, Life and Times of Stephen Girard, 1:439; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 2:626, 3:61, 62).


